Citation Nr: 1627529	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-48 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
  
1.  Entitlement to an initial compensable rating from November 19, 2008 to September 21, 2010, and a rating higher than 10 percent from September 22, 2010 to April 13, 2014, for a right great toe disability.

2.  Entitlement to an initial rating higher than 10 percent for limitation of extension of the right hip. 

3.  Entitlement to an initial compensable rating for limitation of flexion of the right hip.

4.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), prior to March 18, 2013. 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to March 1978.

These matters are on appeal from rating decisions issued in March 2009, May 2013, and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial rating higher than 10 percent for a right knee disability and a TDIU prior to March 18, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the entire period on appeal, the most probative evidence of record indicates that the Veteran's right great toe disability is manifested by severe impairment.
 
2.  The most probative evidence of record indicates that the Veteran's right hip disability is manifested by painful motion of the hip and 5 degrees extension, however, compensable limitation of flexion or abduction, is not shown even when considering functional impairment on use.  There is no evidence of ankylosis or malunion.


CONCLUSIONS OF LAW

1.  From November 19, 2008 to April 13, 2014, an initial rating of 30 percent, but no higher, is warranted for a right great toe disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5279, 5284 (2015).

2.  Criteria for an initial rating higher than 10 percent for limitation of extension of the right hip, and an initial compensable rating for limitation of flexion of the right hip disability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102  , 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5251, 5252, 5253 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Right great toe

The Veteran contends that his right great toe injury is more severe than his current initial noncompensable rating from November 19, 2008 to September 21, 2010 and 10 percent evaluation from September 22, 2010 to April 14, 2014.
 
Historically, in May 2009, the RO granted service connection for a right great toe disability, evaluated as noncompensable (zero percent) effective November 19, 2009, under DC 5284, which pertains to residuals of other foot injuries.  In May 2013, the RO increased the rating from zero percent to 10 percent from September 22, 2010, under DC 5279, which pertains to metatarsalgia.  However, since this increased did not constitute a full grant of the benefit sought, including consideration of a rating higher than 10 percent prior to September 22, 2010 , the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2014, the RO awarded a temporary total disability rating based on convalescence from April 14, 2014 to June 30, 2014, for amputation of the right great toe and a 40 percent rating since July 1, 2014, under DC 5165 for amputation of the right big toe.
 
He contends that the RO's ratings under DC 5279 which pertains to metatarsalgia anterior (Morton's disease) is not the appropriate diagnostic code as the record does not reflect a diagnosis of Morton's neuroma.  Rather, he contends that his right toe disability during these periods on appeal should have been rated under DC 5284 for severe injury of the right foot which warrants a 30 percent rating prior to April 14, 2014.  

Diagnostic Code 5279 provides a maximum 10 percent rating for anterior metatarsalgia (Morton's disease) regardless of whether such is unilateral or bilateral.  In this regard, metatarsalgia is defined as pain and tenderness in the metatarsal region.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Turning to the merits of the claim, on February 2009 VA feet examination, the Veteran presented with complaints of pain in the right first metatarsophalangeal joint.  He tended to walk on his heel due to pain.  He had heel pain, but denied arch pain.  He had occasional swelling of his foot and could walk one-quarter mile.  Inserts in his shoes did not help much.  Activities of daily living were not affected, but repetitive movement increased the pain.  There were no flare-ups and his pain was consistent and persistent from day to day.  He had some discomfort at work, but did not miss any days from work.

On physical examination, inspection of the foot showed no swelling or erythematous changes.  There was very slight hallux valgus deformity on physical examination. There was definite tenderness of the metatarsophalangeal joint.  There was no pain to generalized manipulation of the foot, arch pain or modularity, erythematous changes, or heel pain or Achilles tendon pain.  There was no evidence of abnormal weight-bearing, such as excessive callous formation.

The examining physician assistant diagnosed hyperflexion injury, right first toe, with degenerative joint disease.  X-rays were normal with the exception of a small metallic foreign body in the soft tissues.

In October 2009, the Veteran presented with complaints of great toe pain and a history of right great toe fracture.  On examination, there were no fractures or subluxations.  The joint spaces were maintained without degenerative changes.  There were metallic linear foreign bodies in the soft tissue plantar to the tarsometatarsal joints.  The assessment was metatarsalgia of the MTP joint and very mild DJD MTP joint, minimal bunion.  Pain was out of proportion to radiographs and history.  However, he was given shoe inserts to reduce flexion of the forefoot and ice and NSAIDs for pain.

Private treatment records include a September 2010 report which shows that he was evaluated for custom functional orthotics partly due to his metatarsalgia with pes planus.

VA treatment records include a March 2011 report which includes additional complaints of ongoing pain in the right big toe joint.  Pain was so severe that it radiated up the leg due to the way he was walking.  The assessment was ongoing pain in the first MPJ right foot.

Private treatment records include a September 2011 report which reflects continued complaints of weakness and pain in the right big toe joint, in spite of orthotics which helped stabilize his gait.

In a September 2012 letter, his treating prosthetist/orthotist stated that the Veteran avoided any floor contact with his right great toe and explained that contact from his shoe was also very painful on the dorsum of the right foot.  He had custom orthotics which required modification of the right shoe by way of cutting it open to reduce pressure on the dorsum of the first toe.

On August 2013 VA foot miscellaneous Disability Benefits Questionnaire (DBQ), the diagnosis was metatarsalgia.  However, it was also noted that he had mild or moderate symptoms of hallux rigidus.  There was no malunion or union of the tarsal or metatarsal bones.  He had an "other foot injury" of the foot indicated as a history of toe sprain, hyperflexion injury, without fracture which was moderate in severity and required the use of a brace.  The examining physician opined that his right great toe disability was moderate in severity and worsening.  He did not have radiographic evidence of arthritis or past history of fracture.  Due to the right great toe disability, he had not worked as a body shop manager since June 2012 due to foot pain.
 
After review of the evidence, the Board finds that while the medical records reflect a diagnosis of metatarsalgia of the right great toe, which can be rated under DC 5279, the Board finds that the severity of the right great toe disability indicates that the disability is more appropriately rated under DC 5284 under which a 30 percent disability rating for severe impairment is warranted.  In this regard, the medical records show that the right great toe disability was so severe that it required custom orthotics and modification of his right shoe to reduce pressure on the toe.  However, the Veteran does not contend and the evidence does not show that the right great toe disability resulted in actual loss of use of the right foot at any time during the period on appeal.  

The Board has finally considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 5284 does not evaluate the Veteran's right great toe disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

The Board has considered rating the Veteran's right great toe disability using other diagnostic codes but has found no other applicable diagnostic code that would allow for a 30 percent disability rating.  However, no such criteria are applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2015).

Accordingly, the Board finds that an initial rating of 30 percent, but no higher, for the Veteran's right great toe disability for the period from November 19, 2008 to April 13, 2014, is warranted pursuant to DC 5284.

Right hip disability

The Veteran contends that his right hip disability is more severe than his current 10 percent rating for limitation of extension and noncompensable rating for limitation of flexion of the right hip.

Historically, in a September 2013 decision, the RO granted service connection for limitation of extension due to right hip strain, evaluated as 10 percent disabling under DC 5251 and limitation of flexion due to right hip strain, evaluated as noncompensably (zero percent) disabling under DC 5252, effective March 18, 2013.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5252 governs limitation of flexion of the thigh.  This Code provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, a 30 percent rating for flexion limited to 20 degrees, and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31 (2015).

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross his legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015).

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Turning to the merits of the claim, on August 2013 VA hip and thigh conditions DBQ examination the diagnosis was right hip strain.  He presented with complaints of right hip pain and sharp pain on walking, pushing, and lifting things repetitively.  Pain was treated with medication and rest and he was able to do all of his activities of daily living, with the exception of yard work, lifting, carrying, and bending.  There was no dislocation or mechanically painful locking or sticking of the right hip.

During flare-ups, he was unable to stand for more than a few minutes without aching muscles around the right hip.

Range of motion testing revealed 115 degrees flexion with pain at 90 degrees.  Extension ended at greater than 5 degrees with pain at 0 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not toe-out more than 15 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that he could not toe-out more than 15 degrees.  

After repetitive-use testing there was no additional limitation in range of motion of the hip and thigh.  Functional loss and/or functional impairment of the hip and thigh was manifested by less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue of either hip.  Muscle strength testing was normal and there was no ankylosis of either hip joint, malunion or nonunion of the femur, or flail hip joint or leg length discrepancy.  He did use a brace and crutches.  No arthritis was documented.  The right hip disability did not impact his ability to work.

The examining physician opined that the foot, ankle, and knee disabilities were the reason he could not tolerate work and opined that his right hip pain was not disabling.  He had extreme alignment issues with obvious abnormal loading from the foot.  The examining physician expected a loss of additional 10-15 degrees of overall range of motion strength and coordination and fatigue due to repetitive movement flares due to pain.

After the examination, the RO requested clarification of functional loss due to the right hip disability pursuant to Mitchell v. Shinseki.  Pursuant to the RO's request, in a May 2015 addendum, another VA examiner opined that based on a review of the available medical records, she would interpret the information to mean that during flares of right hip strain, which were due to repetitive use over time, the Veteran would most likely have right hip flexion range of motion of 0 to 100/0 to 110 degrees  and extension would most likely be limited to 0 degrees, due to pain in the right hip during flares.

Applying the relevant criteria, the Board finds that an initial rating higher than 10 percent for limitation of extension or an initial compensable rating for limitation of flexion of the right hip is not warranted under Diagnostic Codes 5251 or 5252.  

In this case, the Veteran is in receipt of the maximum 10 percent rating for limitation of extension of the right hip under DC 5251.  An initial compensable rating higher for limitation of flexion of the right hip under DC 5252 is not warranted.  Under 5251, a rating of 10 percent is warranted with flexion limited to 45 degrees.  However, the objective medical evidence does not show that at any time during this appeal that the Veteran has had flexion of his right thigh limited to 45 degrees.  Rather, on August 2013 VA examination range of motion testing indicated 115 degrees flexion limited to 90 degrees with pain.  Accordingly, an initial rating higher than 10 percent for limitation of extension or an initial compensable rating for limitation of flexion is not warranted.

Additionally, the Board finds that the Veteran' right hip does not warrant any separate rating under DC 5253.  In this regard, on August 2013 VA examination, he was able to toe out more than 15 degrees was shown to be able to cross his legs, was able to toe out more than 15 degrees, and abduction was not lost beyond 10 degrees.  Accordingly separate rating under DC 5253 is not warranted for impairment of the right thigh. 

With regard to the DeLuca factors, the Board observes that the VA examining physician and VA clinicians have noted the Veteran's complaints of pain, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the 10% rating for limitation of extension and noncompensable rating for limitation of flexion).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximates any higher rating under DC 5252 or separate rating for impairment of the right thigh under DC 5253. 

While the Board accepts the contentions of the Veteran that his right hip disability causes him to experience pain, functional loss, and limitation of motion, providing the basis for the findings in support of the ratings for limitation of extension and flexion of the right hip, the Board has taken that into account in its consideration of the range of motion of the Veteran's right thigh.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

Finally, the Board has considered whether a rating could be assigned under alternate diagnostic codes for rating disabilities of the hip.  However, as ankylosis, flail joint, or femur impairment are not shown, ratings under these codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2015).
While the Board understands the Veteran's central concern that his right hip disability has impacted his quality of life and limits his activities such as walking and lifting, it is important for Veteran to also understand that without some problems associated with his right hip disability, there would be no basis for a 10 percent rating for limitation of extension or noncompensable evaluation (zero) for limitation of flexion, let alone a 20 percent rating for any additional disability of the right thigh or hip under the applicable diagnostic codes.  Findings made on August 2013 VA examination do not support the assignment of a higher rating of 20% for limitation of flexion under any applicable diagnostic code for the Veteran's right hip disability.  Moreover, without consideration of the problems he cited and the other issues he has with his right hip at this time, the current evaluations could not be justified.  

It is important for the Veteran to understand that the fact he is having a problem with this disability is not in dispute (if he did not have a problem, there would be no basis for the current evaluation).  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluation.  The only question is one of degree of disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for limitation of extension of the right hip or an initial compensable rating for limitation of flexion of the right hip disability.

Additional Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his right great toe and right hip disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, limitations on activities of daily living, and weakness due to his right great toe and hip disabilities.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Next, relevant VA orthopedic examinations were obtained in August 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right hip or right great toe disability since the most recent VA examination.  The Board finds the above VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examining physicians personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his orthopedic disabilities. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

An initial 30 percent rating, but no higher, for a right great toe disability, is granted.

An initial rating higher than 10 percent for limitation of extension of the right hip is denied.

An initial compensable rating for limitation of flexion of the right hip is denied.


REMAND

In the above-decision, the Board granted an initial 30 percent rating for a right great toe disability; the RO must effectuate the 30% disability rating for the right great toe disability prior to readjudication of the TDIU issue.

With regard to the Veteran's right knee disability, the Veteran was most recently examined in August 2013, but a November 2014 MRI of the right knee indicated a complex tear of the posterior horn and body of the medial meniscus and mild chondrosis of the medial and patellofemoral compartments.  Recent VA treatment records do not include range of motion findings or other findings with which to assess the current severity of the Veteran's right knee disability.  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).
Regarding the Veteran's claim of entitlement to a TDIU prior to March 18, 2013, the Veteran filed a claim for TDIU in March 2013 which was granted in an August 2014 rating decision.  However, the Veteran testified and the evidence suggests that he has been unemployable due to his service-connected disabilities since June 2012.  As the grant of the increased rating of 30 percent for the right great toe disability in the above decision and resolution of the initial rating claim for the right knee disability might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following actions:

1.  The RO must first issue a rating decision that effectuates the Board's grant herein of a schedular rating of 30 percent from November 19, 2008 to April 13, 2014, for a service-connected right toe disability.

2.  Obtain all outstanding VA medical records related to the Veteran's right knee disability, including those from the Portland VAMC, dated from October 2015 to the present. All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right knee disability.  The claims file should be made available to the examiner. The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim of entitlement to TDIU, on a schedular or extraschedular basis should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


